Citation Nr: 1527249	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for periodontitis and residual tooth extraction, claimed secondary to, or as aggravating, service-connected diabetes mellitus.

2.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently rated 20 percent disabling. 

3.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently rated 20 percent disabling.

7.  Entitlement to an initial increased rating for renal failure associated with diabetes mellitus, type II, with erectile dysfunction, currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to April 1970, which included service in the Republic of Vietnam.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which denied the Veteran's claim of entitlement to service connection for periodontitis and residual tooth extraction, claimed secondary to, or as aggravating, service-connected diabetes mellitus.  

In August 2013, the Veteran, accompanied by his then-representative, Disabled American Veterans, appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's consideration and review. 

In January 2014, the Board remanded the dental claim on appeal to the AOJ for further evidentiary and procedural development, after which the denial of service connection for periodontitis and residual tooth extraction, claimed secondary to, or as aggravating, service-connected diabetes mellitus, was denied in a May 2014 rating decision/supplemental statement of the case.  The case was returned to the Board, and the Veteran now continues his appeal.  

The Board notes that in a VA Form 21-22 dated and received by VA in December 2014, the Veteran appointed power of attorney in the present claim to Georgia Department of Veterans Services.  Accordingly, this new appointment supersedes the previous appointment and Georgia Department of Veterans Services is hereby recognized as the Veteran's representative in the current appeal.

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

The Veteran claims that service connection for periodontal disease and resultant loss of teeth, as secondary to service-connected diabetes mellitus, is warranted.  In this regard, the Board notes that disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014).  Here, the Veteran claims entitlement to service connection for treatment purposes. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Outpatient dental treatment may be authorized by the Chief of the VA Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 C.F.R. 17.93 to the extent prescribed and in accordance with the following classification and provisions set forth below: 

Class I beneficiaries are those having a service-connected compensable dental disability or condition. They may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 U.S.C.A. 1712(b)(a) (West 2014); 38 C.F.R. § 17.161(a) (2014). 

Class II beneficiaries include those, such as the Veteran in the present claim, who were discharged or released from active service prior to October 1, 1981.  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may be authorized any treatment indicated as reasonably necessary for the one-time (emphasis added) correction of the service-connected noncompensable condition, but only if the following conditions are met: 

(A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. 

(B) Application for treatment is made within one year after such discharge or release. 

(C) The VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran. 

38 U.S.C.A. § 1712(b)(a)(2)(i) (West 2014); 38 C.F.R. § 17.161(b)(2) (2014). 

The Veteran received dental treatment on a one-time basis in September 1970, after service.  He was granted service connection for teeth numbered 20 and 30 in a July 1971 dental rating decision.  However, each tooth must be considered separately, for dental rating purposes.  38 C.F.R. § 3.381(c) (2014).
In support of his claim, the Veteran submitted a statement from M. Hunt, D.M.D., dated in January 2007, who diagnosed the Veteran as having severe periodontal disease, with poor prognosis for his teeth.  She recommended extraction of all periodontally compromised maxillary teeth and the fabrication of an immediate maxillary denture.  She stated that periodontal disease was either intensified due to his medical conditions, or that his medical conditions had become more severe due to his oral cavity conditions. 

Under 38 C.F.R. § 17.161(g) (2014), those having a dental condition professionally determined to be aggravating disability from an associated service-connected disability may be authorized Class III dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

In view of Dr. Hunt's opinion, in which she indicated that the Veteran's medical conditions had become more severe due to his oral cavity conditions, the question of whether the Veteran may be entitled to Class III treatment must be addressed, to include an examination.  This must be addressed in the first instance by the Veterans Health Administration (VHA). 

In this regard, the appeal comes from an October 2007 rating decision of the RO, which is part of the Veteran's Benefits Administration (VBA).  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were amended.  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. §§ 3.381(a), 17.161  (2014).  The initial development should be accordingly be undertaken by VHA.

In January 2014, the Board remanded the case to the RO to undertake the development discussed above.  The Board has reviewed the claims file and notes the report of an April 2014 dental compensation and pension examination, in which the examining dentist presented remarks in his report that clearly indicated that he misunderstood the instructions of the January 2014 Board remand and thusly presented an opinion that is unusable by VA for adjudication of the dental claim on appeal.  Specifically, instead of presenting an opinion as to whether or not the Veteran had a dental condition that aggravated (i.e., permanently worsened beyond its natural progression) his service-connected diabetes mellitus for purposes of establishing eligibility to Class III dental treatment under 38 C.F.R. § 17.161(g), the VA dentist presented an opinion as to whether the Veteran's service-connected diabetes mellitus aggravated his dental condition.  This was not the question that the Board sought an opinion to address and thusly the April 2014 opinion is not in compliance with the Board's January 2014 remand instructions.  The United States Court of Appeals for Veteran's Claims (Court) has held in the case of Stegall v. West, 11 Vet. App. 268 (1998), that a remand by the Board confers upon a claimant the right to VA compliance with the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with the terms of such an order.  Accordingly, the case must be remanded back to the AOJ for a new examination that provides the specific opinion sought by the Board. 

In an April 2014 rating decision, the RO denied the Veteran's claims (inter alia), for increased ratings for service-connected bilateral peripheral neuropathy of the upper and lower extremities (each upper extremity rated 20 percent; each lower extremity rated 10 percent).  The Veteran commenced an appeal of these denials by filing a timely notice of disagreement specifically addressing the aforementioned matters, which was received by VA in August 2014.  

In an October 2014 rating decision, the RO denied the Veteran's claim (inter alia), for an increased rating for service-connected Type II diabetes mellitus with erectile dysfunction (presently rated 20 percent disabling with special monthly compensation for loss of use of a creative organ).  In that decision, the RO also granted service connection for renal failure associated with the service-connected diabetes mellitus and awarded a 60 percent evaluation for the renal disorder.  The Veteran commenced an appeal of the denials of greater ratings for these disabilities by filing a timely notice of disagreement specifically addressing the aforementioned matter, which was received by VA in December 2014.  

The Board's review of the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases, however, indicates that no statement of the case has been provided to the Veteran and his representative addressing the increased rating issues discussed above, in response to his timely filed notices of disagreement.  Accordingly, the Board must to remand the issues of entitlement to increased ratings for peripheral neuropathy of all four extremities, diabetes mellitus with erectile dysfunction, and renal failure to the AOJ, so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2014).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over these aforementioned increased rating issues only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim for service connection for periodontitis and residual tooth extraction, claimed secondary to, or as aggravating, service-connected diabetes mellitus, to VHA for a determination as to basic eligibility. 

2.  Before such a determination, VHA should schedule the Veteran for a VA dental examination, to determine whether he meets the basic eligibility requirements of 38 C.F.R. § 17.161, to include whether he has a dental condition which is aggravating disability from an associated service-connected condition or disability, and, if so, identification of those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability (in particular, diabetes mellitus).  In reaching this opinion, the dental examiner should comment on Dr. Hunt's statement that service-connected medical conditions may have become more severe due to his oral cavity conditions.  A rationale for the opinion must be provided. 

The Board stresses that the dental opinion must address the specific question presented above in bold-faced type and must not assume that there has been an error in the language of the question, for the Board has carefully reviewed the language of this query and states that no such error is present.

3.  The Veteran is respectfully advised that he is obliged to appear for the scheduled dental examination and that his failure to show may adversely impact the outcome of his claim.  38 C.F.R. § 3.655(b) (2014).    

4.  Then, VHA must determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161, to include Class III treatment under 38 C.F.R. § 17.161(g). 

5.  After that, forward the claims file to the RO for readjudication of the claim of entitlement to , in light of the VHA decision, as well as the dental examination.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

6.   The AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the issues of entitlement to increased ratings for diabetes mellitus with erectile dysfunction, renal failure, and peripheral neuropathy of the upper and lower extremities.  The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the aforementioned issues.  Then, only if an appeal is timely perfected with respect any of these issues, should the specific issue or issues that were timely appealed be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

